DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2022 has been entered.

Response to Remark

This communication is considered fully responsive to the amendment filed on 05/12/22.
a. Independent claims 1, 6, 11, and 16 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, 11, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2018/0337862, “Sharma”) in view of Perras et al. (US 2016/0150448, “Perras”).
Regarding claim 1, Sharma discloses a method implemented by a network traffic management system comprising one or more software defined networking switches, network processing nodes, server devices, or client devices (See fig.1-3, SDN controller, SDN switch and endpoint devices), the method comprising:
- programming subscriber data associated with one or more subscribers at a first network processing node (See 124 fig.1, ‘programmable flows’; See ¶.33, the SDN controller dynamically programs flows in the SDN system; See ¶.6, operating a SBC to receive a session initiation signal used to initiate a first media session, operating the SBC to send to an SDN controller session identification information (such as for example, 5 tuple information--source Internet Protocol (IP) address, source transport port, protocol type, destination IP address, destination transport port) identifying a first Real-time Transport Control Protocol (RTCP) packet stream corresponding to the first media session and causing the SDN controller to control a first open flow switch to establish an entry in a flow table to cause the first open flow switch to send a copy of the RTCP packets corresponding to the first RTCP packet stream to the SBC while also communicating (e.g., forwarding) the RTCP packets corresponding to the first RTCP packet stream towards the intended RTCP packet stream destination. The session identification information may, and in some embodiments does, include other metadata information such as DSCP (Differentiated Services Code Point) value and VLAN (Virtual Local Area Network) tag; See ¶.48, The premise here being that the RTCP address (IP address and port) of a given peer uniquely identifies the corresponding session; See 124, 126, & 128 fig.1, control programmable flows between a SDN controller and an edge switch connected a endpoint as a user device.
              
    PNG
    media_image1.png
    385
    777
    media_image1.png
    Greyscale

);
- programming a software defined networking (SDN) switch to forward network traffic having network addresses associated with the one or more subscribers to the first network processing node (See ¶.6, operating the SBC to send to an SDN controller session identification information and causing the SDN controller to control a first open flow switch to establish an entry in a flow table to cause the first open flow switch to send a copy of the RTCP packets corresponding to the first RTCP packet stream to the SBC while also communicating (e.g., forwarding) the RTCP packets corresponding to the first RTCP packet stream towards the intended RTCP packet stream destination).
Sharma does not explicitly disclose what Perras discloses,
- selecting the one or more subscribers to move from the first network processing node to a second network processing node (Perras, See fig.6 and ¶.84, If the UE performs a handover, the handover signaling may again be forwarded to the SDN controller, which may decide if a new anchor has to be selected. If no new anchor is selected, the SDN controller may configure the data forwarding plane in the network, (e.g., using OpenFlow), so that traffic may be exchanged between the anchor and the UE);
- in response to the selection, programming the subscriber data associated with the one or more subscribers at the second network processing node (Perras, See ¶.86, The SDN controller is in charge of configuring the data forwarding path, (depicted by the light dashed lines in FIG. 6), to ensure that the UE 420 may also use the new IP address. No tunnels are required between the anchor and the current point of attachment, nor between anchors, as the data forwarding may be dynamically updated using SDN, (e.g., OpenFlow protocol between the controller and the network programmable switches/routers).
Sharma discloses the method of “reprogramming the SDN switch to forward network traffic having the network address associated with the one or more subscribers (Sharma, See ¶.40, the signaling SBC and/or SDN controller uses the determined quality of media stream to make key decisions to re-program/re-route the media stream flow in real time and/or make routing decisions on new and/or other existing media flows to optimize one or more network parameters, e.g., network bandwidth utilization, network congestion, network delays, etc; Examiner’s Note: Perras also discloses that “The SDN controller is in charge of configuring the data forwarding path, (depicted by the light dashed lines in FIG. 6) as the data forwarding may be dynamically updated using SDN, e.g., OpenFlow protocol between the controller and the network programmable switches/routers; See ¶.86 of Perras),” but does not explicitly disclose what Perras further discloses,
- after the subscriber data associated with the one or more subscribers is programmed on the second network processing node, the SDN switch to forward network traffic having the network address associated with the one or more subscribers to the second network processing node instead of the first network processing node (Perras, See ¶.84, If the UE 420 performs a handover as depicted in FIG. 6, the handover signaling may again be forwarded to the SDN controller 410, which may decide if a new anchor has to be selected; See ¶.86, See ¶.86, The SDN controller is in charge of configuring the data forwarding path to ensure that the UE 420 may also use the new IP address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “selecting the one or more subscribers to move from the first network processing node to a second network processing node; in response to the selection, programming the subscriber data associated with the one or more subscribers at the second network processing node; after the subscriber data associated with the one or more subscribers is programmed on the second network processing node, the SDN switch to forward network traffic having the network address associated with the one or more subscribers to the second network processing node instead of the first network processing node” as taught by Perras into the system of Sharma, so that it provides a way for UE to perform a handover through forwarded handover signaling to the SDN controller (Perras, See ¶.84).

Regarding claim 5, Sharma discloses “reprogramming the SDN switch comprises programming a forwarding table of the SDN switch (Sharma, See ¶.40, the signaling SBC and/or SDN controller uses the determined quality of media stream to make key decisions to re-program/re-route the media stream flow in real time and/or make routing decisions on new and/or other existing media flows to optimize one or more network parameters, e.g., network bandwidth utilization, network congestion, network delays, etc. Furthermore, the invention does not require that the endpoint devices, e.g., user equipment devices be modified in any way or include API (application programming interface) or software to collect/capture and/or report QoS metrics. Moreover, not only are specialized or modified endpoint devices not needed/used to implement the invention but the QoS metrics are collected/captured and used without knowledge of this activity by the endpoint devices; See fig.4 and ¶.54, flow tables and group table).”

Regarding claim 6, it is a system claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 10, it is a claim corresponding to the claim 5 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 11, it is a non-transitory claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 15, it is a claim corresponding to the claim 5 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 16, it is an apparatus claim corresponding to the method claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 20, it is a claim corresponding to the claim 5 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Claims 2-4, 7-9, 12-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Perras and further in view of Sharma’849 (US 2018/0337849, “Sharma’849”).
Regarding claim 2, Sharma and Perras do not explicitly disclose what Sharma’849 discloses “receiving aggregated network traffic at the SDN switch; using the SDN switch to disaggregate the aggregated network traffic including forwarding network traffic of the one or more subscribers to the second network processing node; and prior to the network traffic of the one or more subscribers reaching its intended destination, processing the network traffic of the one or more subscribers at the second network processing node (Sharma’849, See fig.1-2 and fig.19, the traffic flows of a plurality of peer devices are aggregated into a switch as shown in fig.19 ; See fig.5 and ¶.131, The SBC 1510 then programs one or more of the communications switches (via SDN controller) through which the RTP media streams are programmed to duplicate only the RTCP stream using a Group Table and by modifying the Layer 2 and/or Layer 3 destination transport address (i.e., Ethernet destination which is a layer 2 destination transport address and/or an Internet Protocol (IP) destination address which is a layer 3 destination transport address). Diagram 500 of FIG. 5 illustrates the layer/levels L1, L2, L2.5, L3 and L4 which may be modified by an Open Flow switch; See fig.15-18, disaggregated traffic flows from one or more switches).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “receiving aggregated network traffic at the SDN switch; using the SDN switch to disaggregate the aggregated network traffic including forwarding network traffic of the one or more subscribers to the second network processing node; and prior to the network traffic of the one or more subscribers reaching its intended destination, processing the network traffic of the one or more subscribers at the second network processing node” as taught by Sharma’849 into the system of Sharma and Perras, so that it provides a way of forwarding the media flow to the destination (Sharma’849, See ¶.81).

Regarding claim 3, Sharma and Perras do not explicitly disclose what Sharma’849 discloses “the network addresses associated with the one or more subscribers comprise an Internet Protocol version four (IPv4) address and an Internet Protocol version six (IPv6) address, and wherein reprogramming the SDN switch to forward network traffic having the network addresses associated with the one or more subscribers to the second network processing node causes both IPv4 network traffic and 11.4660U1 #57029542 v140IPv6 network traffic of the one or more subscribers to be processed by the second network processing node (Sharma’849, See fig.2 and ¶.81, Once the micro flow is identified by the Internet Protocol 5-tuple, the programmable switch provides one or more of the following media relay services 214 by implementing programming instructions installed or caused to be installed by the SBC via the SDN controller: bandwidth policing based on the negotiated codec or using the Session Description Protocol (SDP) b line or local policy determined by the SBC during establishment of the media session, source address filtering, modifying the IP 5-tuple information of the packets in the micro flow for example for IPv6/IPv4 interworking to forward the media flow to the destination, modifying the DSCP marking or vlan tag, identify Far end Network Address and Port Translation and detect any media inactivity procedures such as RTP inactivity detection).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 2.

Regarding claim 4, Sharma and Perras do not explicitly disclose what Sharma’849 discloses “the one or more subscribers are selected to move from the first network processing node to the second network processing node in response to a performance metric of the first network processing node exceeding a threshold (Sharma’849, See 2056 fig.20E and ¶.210, the SDN controller will continuously or on a periodic basis monitor the SDN network traffic load (e.g., packets being processed by said SDN switch(es) and other network components versus packet processing capacity of the SDN switch(es) or other network components, calls per second being handled by the switches vs. call handling capacity) to determine when the traffic flowing through various network components, e.g., SDN switch(es), of the SDN network are approaching or exceeding a pre-defined processing limit or threshold for the component and the SDN upon detecting that a component is exceeding the pre-defined limit or threshold will dynamically reconfigure the network to address and relieve if possible the detected potential problem. The pre-defined limit or threshold being set to a level below a components actual processing capacity so that the SDN network can be reconfigured before the actual processing capacity limit of the component is reached or exceeded so as to minimize disruption to the network. Operation proceeds from optional step 2054 to step 2060).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 2.

Regarding claims 7-9, they are claims corresponding to claims 2-4, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claims 12-14, they are claims corresponding to claims 2-4, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Regarding claims 17-19, they are claims corresponding to claims 2-4, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, the Examiner has clarified and remapped the rejection to the argued claim limitations, especially for the argued limitations “reprogramming a SDN switch to forward network traffic” using the prior art of record in the current prosecution of the claims.
At pages 8-12, with respect to claims 1, 6, 11, and 16, the key argument is that any combination of Sharma and Perras fail to disclose “reprogramming the SDN switch to forward network traffic having the network address associated with the one or more subscribers to the second network processing node instead of the first network processing node.”
In reply, the limitations “reprogramming the SDN switch to forward network traffic having the network address associated with the one or more subscribers” read on:
¶.[0006] of Sharma discloses “operating a SBC to receive a session initiation signal used to initiate a first media session, operating the SBC to send to an SDN controller session identification information (such as for example, 5 tuple information—source Internet Protocol (IP) address, source transport port, protocol type, destination IP address, destination transport port) identifying a first Real-time Transport Control Protocol (RTCP) packet stream corresponding to the first media session and causing said SDN controller to control a first open flow switch to establish an entry in a flow table to cause the first open flow switch to send a copy of the RTCP packets corresponding to the first RTCP packet stream to the SBC while also communicating (e.g., forwarding) the RTCP packets corresponding to the first RTCP packet stream towards the intended RTCP packet stream destination [emphasis added].
¶.[0031] of Sharma discloses “by using the SBC control plane (acting similar to an application on top of the SDN controller) and programming flow forwarding rules (typically via a controller) in Open Flow (OF) enabled switches, the SBC can adjust the flow behavior of packets dynamically across the network. In other words, media forwarding rules can be applied at SDN/OF-enabled switches directly as opposed to routing media streams to yet another media-aware node such as for example an M-SBC.”
¶.[0040] of Sharma discloses “the signaling SBC and/or SDN controller uses the determined quality of media stream to make key decisions to re-program/re-route the media stream flow in real time and/or make routing decisions on new and/or other existing media flows to optimize one or more network parameters, e.g., network bandwidth utilization, network congestion, network delays, etc.” [emphasis added].
¶.[0041] of Sharma discloses “the communication protocol used to communicate between the SDN controller and S-SBC is based on extending a representational state transfer Application Programming Interface (REST API) provided by the SDN Controller to the S-SBC. The SDN controller dynamically programs flows in the SDN network.”
¶.[0045] of Sharma discloses “the communications switches are software controlled switches that support programmable unidirectional flows. The software controlled switches are programmed by the SDN controller 208. One, some, or all of the plurality of communications switches support duplicating and/or forking a specific flow using a group table so that a copy of the specific stream can be redirected to a new destination. As a session with RTP and RTCP media streams is established, the corresponding flows are established and/or programmed on the switches dynamically. The S-SBC 210 then programs one or more of the communications switches (via SDN controller) through which the RTP and RTCP media streams are programmed to duplicate only the RTCP stream using a Group Table and by modifying the Level 2 and/or Level 3 destination transport address (i.e., Ethernet destination which is a level 2 destination transport address and/or an Internet Protocol (IP) destination address which is a level 3 destination transport address) for the RTCP stream since the RTCP stream contains value added statistics for the corresponding RTP stream.”
¶.[0046] of Sharma discloses “the SDN network is configured so that the S-SBC will anchor session signaling traffic traversing the network. The SDN controller sends programming instructions to edge communications switches programming them to forward signaling traffic received from outside the SDN network to the S-SBC.”
¶.[0047] of Sharma discloses “this is pictorially represented in FIG. 2. The signaling traffic between endpoint A (peer A) 202 and S-SBC 210 is represented by line 232. Note it passes through switch 1 212. The signaling traffic between S-SBC 210 and endpoint B 204 (peer B) is represented by line 233 which passes through switch N 218. The media traffic (which includes RTP/RTCP flows) is represented by line 236. Line 234 represents the forked RTCP traffic.” 
¶.[0048] of Sharma discloses “the signaling from endpoint A and endpoint B is anchored at S-SBC 210—this is depicted by lines 232 and 233 respectively shown in FIG. 2. When RTCP packets are received from endpoint A 202 with a destination of SBC's media IP address towards Endpoint A (or received from endpoint B 204 with a destination of SBC's media IP address towards Endpoint B).”
¶.[0050] of Sharma discloses “S-SBC 210 in some embodiments listens on a specific IP address and (fixed) port—but uses the media IP-tuple information of the endpoint or peer to know which session the RTCP stream belongs to. The premise here being that the RTCP address (IP address and port) of a given peer uniquely identifies the corresponding session.” [emphasis added].
¶.[0061] of Sharma discloses “when Peer A (e.g., Endpoint device A 202 (ingress peer) sends a SIP INVITE message including an SDP offer message, the SDP offer message from Peer A contains the IP-Address and port number of Peer A on which Peer A would like to receive/send RTP/RTCP packets.”
¶.[0085] of Perras discloses “If a new anchor is selected, the SDN controller may configure the network (using OpenFlow) so that both the traffic using the IP address anchored at the former anchor may reach the UE 420 at its new location, as well as a new path may be established between the UE 420 and the new anchor. This new path, again depicted by a second dark dashed line in FIG. 6, may be used by the new anchor to provide a new IP address to the UE, which may use it for new communications. Again, this path may be asymmetric.
¶.[0086] of Perras discloses “The SDN controller is in charge of configuring the data forwarding path, (depicted by the light dashed lines in FIG. 6), to ensure that the UE 420 may also use the new IP address. No tunnels are required between the anchor and the current point of attachment, nor between anchors, as the data forwarding may be dynamically updated using SDN, (e.g., OpenFlow protocol between the controller and the network programmable switches/routers).” [emphasis added].
¶.[102] of Perras discloses “UE1 may keep using the old address for ongoing communications, while using the new IP address (PrefB::UE1) for new communications.”
In other words, Sharma and Perras disclose the method of re-programming the SDN switch in order to re-route media streams by using media IP-tuple information of the endpoint or peer.

The limitations “the SDN switch to forward network traffic having the network address associated with the one or more subscribers to the second network processing node instead of the first network processing node” read on:
¶.[0084] of Perras discloses “If the UE 420 performs a handover as depicted in FIG. 6, the handover signaling may again be forwarded to the SDN controller 410, which may decide if a new anchor has to be selected.”
¶.[0086] of Perras discloses “The SDN controller is in charge of configuring the data forwarding path to ensure that the UE 420 may also use the new IP address.”
In other words, as shown in Fig.6 of Perras, the SDN controller may select an anchor node to serve user’s IP flow traffic and a UE performs a handover after a new anchor, as the second processing node, has been selected. Therefore, the examiner disagrees respectfully.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411